PRATT, J.
The petitioner called as a witness Mary R. Goss, and her testimony established a transfer to her of the $500 claim by Guy *730. Goss in Ms lifetime. The witness says: “I don’t remember his words. I supposed he gave me the $500. I had no doubt about it. He spoke of giving it to me. He spoke of having given it to me. He spoke of it as mine the last time he was downstairs.” It is not disputed that he gave the paper, which evidenced the debt, to his wife, nor that he was in her debt. The appellant relies upon the statement of May R. Goss, that her husband suggested that she use the proceeds of the claim to pay the premiums on life insurance policies, to show that he intended to retain the title to the claim in himself, and not to vest it in his wife. His intention obviously was that his wife should benefit by the $500. To retain the title in himself, and direct her, as his agent, to pay the insurance, would not carry out that intention, but would be liable to defeat it, as this proceeding shows. His suggestion as to the use was chiefly significant as showing his interest in the future of his family. He had a right to pay the $500 to his wife. He tried to do it. We think he succeeded.
The appellant argues that an error was made in admitting the testimony. As defendant’s contention is fully sustained by other witnesses, that question need not be considered.
Order appealed from affirmed, with costs. All concur.